MEMORANDUM OPINION


No. 04-09-00364-CV

Jose ESCOBEDO,
Appellant

v.

Josie Caballero MEDILLIN, Alfonso Caballero, and David Caballero,
Appellees

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-04003
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Marialyn Barnard, Justice

Delivered and Filed:	October 28, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal.  We grant the motion.  See Tex. R. App. P.
42.1(a)(1).  No costs shall be assessed against appellant because he is indigent.

							PER CURIAM